“Page lofis

SOCIAL AGREEMENT
Between the
International Consultant Capital (ICC)
And the
Community Forestry Development Committee (CFDC)
Of
Forest Management Contract (FMC) Area-K,
Grand Gedeh County
Liberia

FORESTRY DEVELOPMENT AUTHORITY

=
Page 2 of 13
LEGAL REQUIREMENT FOR THE FORMATION OF CFDC

This Social Agreement (Agreement) is hereby made and entered into by and
between the International Consultant Capital, hereinafter referred to as ICC, and
the communities of Grand Gedeh Community Forest Development Committee,
hereinafter referred to as the Communities, for Forest Management Contract Area
“K”, and attested to as to its completeness by the Forestry Development Authority,
Monrovia, Liberia, hereinafter referred to as the FDA, under the provisions of the
2006 National Forestry Reform Law, and FDA Regulation No. 105-07 Regulation
on Major Pre-felling Operations under Forest Resource Licenses.

TECHNICAL DESCRIPTION OF THE CONTRACT AREA

The Forest Management Contract Area “K” lies within Latitude 5°54°0’’-6°24’0”
North of the Equator and Longitudes 8° 36’0°’- 9° 18°0°’ West of the Greenwich
meridian and is located inGrand Gedeh, Nimba and River cess Counties-Liberia.

Forest Management Contract Area “K” is 206 miles accessible by primary motor
road by way of Monrovia, Buchanan, Yarkpah’s Town, and Stand Beach Junction,
and is 133 miles accessible to the Port of Buchanan and 109 miles to the Porte of
Greenville.

Metes and Bounds

Starting from the Toe Town, (6°24’32.02”N - 8°33°27.68”W) thence a line runs S
57° W for 3,987 meters to the point of COMMENCEMENT. (6°23'22.59"N-
8°35'16.42"W); thence a line runs S 4° E for 12,917 meters to a point
(5°16'22.32"N-8°34'50.78"W); thence a line runs S 89° E for 4,502 meters to a
point (6°16'20.81"N-8°32°24.17"W); thence a line runs § 2° W for 7,198 meters to
a point (6°12'27.97"N-8°32'33.24"W); thence a line runs S 41° W for 5,214 meters
to a point (6°10'22.48"N-8°34'25.09"W); thence a line runs S 61° W for 5,639
meters to a point (6°08'51.77"N-8°37'05.31"W); thence a line runs S 75° W for
8,944 meters to a point (6°07'37.69"N-8°41'47.96"W); thence a line runs Due
South for 5,793 meters to a point (6°04'27.75"N-8°41'47.74"W); thence a line runs
S 35° E for 8,020 meters to a point on the Jobo River (6°01'48.61"N-
8°38'19.97"W); thence a line runs along the Jobo River in the Southern direction
for 16, 535 meters to a point on the boundary line of the Gbi Proposed Protected

eA
Pa neene rare

area boundary line (5°55'19.16"N-8°39'56.06"W); thence a line runs Due East for
293 meters to a point (5°55'19.93"N-8°39'44.28"W); thence a line runs Due South
for 157 meters to a point (5°55'12.36"N-8°39'44.28"W); thence a line runs S$ 45° E
for 290 meters to a point (5°55'05.69"N-8°39'37.67"W); thence a line runs S$ 16° E
for 144 meters to a point (5°55'02.01"N-8°39'36.66"W); thence a line runs S 66° E
for 133 meters to a point (5°55'00.24"N-8°39'32.72"W); thence a line runs S 49° E
for 123 meters to a point (5°54'57.67"N-8°39'29.75"W); thence a line runs N 65° E
for 166 meters to a point (5°54'59.18"N-8°39'26.32"W); thence a line runs N 8° for
165 meters to a point (5°55'04.48"N-8°39'25.61"W); thence a line runs N 35° for
147 meters to a point (5°55'08.27"N-8°39'22.99"W); thence a line runs Due East
for 144 meters to a point (5°55'08.22"N-8°39'18.19"W); thence a line runs N 47° E
for 140 meters to a point on the (5°55'11.30"N-8°39'14.86"W); thence a line runs S
75° E for 184 meters to a point (5°55'09.88"N-8°39'09.06"W); thence a line runs N
45° E for 167 meters to a point (5°55'13.72"N-8°39'05.28"W); thence a line runs S
1° W for 1,151 meters to a point (5°54'36.45"N-8°39'06.15"W); thence a line runs
S 67° W for 175 meters to a point (5°54'34.31"N-8°39'11.35"W); thence a line runs
S 41° W for 419 meters to a point (5°54'23.89"N-8°39'20.28"W); thence a line runs
S 13° W for 295 meters to a point (5°54'14.69"N-8°39'22.51"W); thence a line runs
S 41° W for 141 meters to a point (5°54'11.25"N-8°39'25.53"W); thence a line runs
Due West for 143 meters to a point (5°54'11.20"N-8°39'30.18"W); thence a line
runs N 65° W for 219 meters to a point (5°54'14.22"N-8°39'36.59"W); thence a line
runs N 85° W for 132 meters to a point (5°54'14.64"N-8°39'40.91"W); thence a line
runs N 61° W for 267 meters to a point (5°54'18.92"N-8°39'48.49"W)); thence a line
runs N 37° W for 192 meters to a point (5°54'23.89"N-8°39'52.21"W); thence a line
runs N 86° W for 428 meters to a point (5°54'25.01"N-8°40'06.15"W); thence a line
tun § 42° W for 155 meters to a point (5°54'21.29"N-8°40'09.54"W); thence a line
runs S 4° W for 325 meters to a point (5°54'10.78"N-8°40'10.24"W); thence a line
runs S 71° W for 126 meters to a point (5°54'09.43"N-8°40'14.15"W); thence a line
runs S 3° W for 404 meters to a point (5°53'56.32"N-8°40'14.98"W); thence a line
runs § 12° W for 218 meters to a point (5°53'49.44"N-8°40'16.42"W); thence a line
runs § 64° W for 132 meters to a point (5°53'47.54"N-8°40'20.28"W); thence a line
runs N 71° W for 98 meters to a point (5°53'48.56"N-8°40'23.30"W); thence a line
runs N 39° W for 230 meters to a point (5°53'54.32"N-8°40'27.90"W); thence a line
runs S 86° W for 353 meters to a point (5°53'53.77"N-8°40'39.29"W); thence a line
runs S 67° W for 402 meters to a point (5°53'48.75"N-8°40'15.31"W); thence a line

sl
Page 4 of 13

runs N 89° W for 216 meters to a point (5°53'48.93"N-8°40'58.35"W); thence a line
runs N 52° W for 337 meters to a point (5°53'42.24"N-8°41'07.04"W); thence a line
runs N 87° W for 503 meters to a point (5°53'43.03"N-8°41'23.45"W); thence a line
runs S 57° W for 389 meters to a point (5°53'36.19"N-8°41'34.09"W); thence a line
runs N 25° W for 293 meters to a point (5°53'27.87"N-8°41'38.22"W); thence a line
runs S 22° E for 219 meters to a point (5°53'21.31"N-8°41'35.61"W); thence a line
runs S 5° W for 234 meters to a point (5°53'13.76"N-8°41'36.33"W); thence a line
runs § 42° W for 141 meters to a point (5°53'10.44"N-8°41'39.39"W)); thence a line
runs S 5° E for 396 meters to a point (5°52'57.68"N-8°41'38.22"W); thence a line
runs S 22° W for 198 meters to a point (5°52'51.75"N-8°41'40.65"W); thence a line
runs S 38° E for 313 meters to a point (5°52'43.68"N-8°41'34.52"W); thence a line
tuns S 31° E for 400 meters to a point (5°52'32.74"N-8°41'27.77"W); thence a line
runs S 47° E for 248 meters to a point (5°52'19.18"N-8°41'20.30"W); thence a line
runs S 45° W for 119 meters to a point (5°52'16.37"N-8°41'23.12"W); thence a line
runs § 39° W for 882 meters to a point (5°51'54.25"N-8°41'41.13"W); thence a line
runs S 65° W for 387 meters to a point (5°51'48.89"N-8°41'52.53"W); thence a line
runs § 22° W for 154 meters to a point (5°51'44.28"N-8°41'S4.49"W); thence a line
runs N 41° E for 973 meters to a point (5°51'20.42"N-8°41'33.88"W); thence a line
runs S° 67 W for 5,987 meters to a point on the point on the Jobo River
(5°50'06.00"N-8°44'33.98"W); thence a line runs along the Jobo River in the
Northern direction for 7,493 meters to a point (5°52'11.65"N-8°43'29.08"W);
thence a line runs N 67° W for 6,981 meters to a point (5°53'40.48"N-
8°47'02.49"W); thence a line runs N 1° W for 5,818 meters to a point
(5°56'48.57"N-8°47'02.49"W); thence a line runs N 36° W for 13,061 meters to a
point on the Cestos River (6°02'33.08"N-8°51'11.26"W); thence a line runs along
the Cestos River in the Southwestern direction for 12,328 meters to a point
(6°00'53.87"N-8°56'12.06"W); thence a line runs S 88° W for 15, 980 meters to the
point on the point on the Gwen Creek (6°00'40.61"N-9°04'53.39"W); thence a line
runs along the Gwen Creek in the Southern direction for 19,435 meters to the
confluence of the Bra Creek and the Gwen (5°55'21.00"N-9°05'44.49"W); thence a
line runs N 78° W for 24,303 meters parallel with L.T.T.C. Northern boundary line
to a point (5°58'09.13"N-9°18'39.55"W); thence a line runs N 4° E for 6,171 meters
to a point (6° 01°23. 58’’N-9° 18’23.97’’W); thence a line runs N 32° E for 18,194
meters to a point (6°09'41.53"N-9°13'08.79"W); thence a line runs S 87° E for
11,799 meters to the point on the Gwen Creek (6°09'22.42"N-9°06'44.98"W);

A
Page 5 of 13

thence a line runs along the Gwen Creek in the Northern direction for 15,603
meters to a point (6°12'39.50"N-9°03'43.08"W); thence a line runs N 32° E for
18,194 meters to a point (6°09'41.53"N-9°13'08.79"W); thence a line runs S 89° E
for 16,002 meters to a point (6°12'28.62"N-8°55'01.91"W); thence a line runs N 31°
E for 3,920 meters to a point (6°14'16.93"N-8°53'56.49"W); thence a line runs N 3°
E for 10,647 meters to a point (6°20'01.04"N-8°53'35.07"W); thence a line runs N
87° W for 4,680 meters to a point (6°20'08.94"N-8°56'07.32"W); thence a line runs
N 4°E for 7,091 meters to a point (6°23'56.84"N-8°55'49.27"W); thence a line runs
Due East for 11,390 meters to a point (6°23'52.33"N-8°49'41.61"W); thence a line
runs N 11° E for 4,298 meters to a point (6°26'07.71"N-8°49'14.54"W); thence a
line runs N 59° E for 7,576 meters to a point (6°28'12.95"N-8°45'44.77"W); thence
a line runs S 57° E for 7,975 meters to a point (6°25'54.17"N-8°42'07.11"W);
thence a line runs S 23° E for 4,119 meters to a point (6°23'50.07"N-
8°41'17.48"W); thence a line runs S 85° E for 11,155 meters to a point of
COMMENCEMENT _ (6°24'32.02"N-8°33'27.68"W); EMBRACING 266,910
hectares of forest land and no more. ay
rage v ul to

Liberia's Forestry Development Authority
Socio-economic Survey Map of FMC Area "K" (266,910 Hectares). ae

Located in Nimba, Grand Gedeh & River Cess Counties-Liberia
pias oe aoe
ey at! recea } “ Diaiah Cc é ivory

7 | Toe Town

ab

The Forest Management Contract Area “K” was awarded to International
Consultant Capital (ICC). In the preparation of the Forest Management Contract
Area “K”, notice was given and surveys conducted in a portion of the affected
Communities. The purpose of those surveys was to validate whether the area was
suitable for commercial forest practices based upon ecological, economic and
social considerations. As part of those surveys, the affected communities were
informed of the potential of a Forest Management Contract Area “K” in the
vicinity and the requirements for a social agreement. As a result of this, the FDA
secured a statement on behalf of the affected communities around the Forest
Management Contract Area “K” that they intended to negotiate a social agreement
in good faith with the winner of the competitive bid. A social agreement was
signed for five years which ended 2015. The Community and International
Consultant Capital has negotiated the terms and conditions of another five year.

7
Page 7 of 13

I. PURPOSE:

The Social Agreement is a agreement between the contract holder and the affected
communities around a given logging contract area which establishes the
relationship between community and company.

The Social Agreement is a requirement by FDA Regulation No. 105-07 between
any company that plans to harvest timber and the affected communities that could
be affected by that commercial activity.

Social Agreements shall:

a) Only be established between companies that have been authorized by the
FDA through the competitive bidding or Sole Source process and
affected communities;

b) Establish a code of conduct regarding rights and responsibilities of the
company and affected communities.

c) Establish the financial benefits for all affected communities with respect
to section 34 of FDA Regulation No. 105-07 Regulation on Major Pre-
felling Operations under Forest Resource Licenses.

d) Be negotiated directly between companies and local communities;

e) Be attested to and regulated by the FDA. However, the FDA does not
play an active role in the negotiation process beyond serving as a
facilitator or mediator if discussion breaks down.

I. STATEMENT OF MUTUAL BENEFIT AND INTEREST:

The International Consultant Capital and the Forest Management Contract “K”
Community Forest Development Community of Grand Gedeh, strive to engage in
a mutually beneficial relationship by agreeing to the terms of this Agreement.
Working cooperatively in the on-going implementation of the Forest Management
Contract Area “K” will allow the affected communities and International
Consultant Capital to achieve their respective goals.

In consideration of the above premises, the parties hereto agree as follows:
Page 8 of 13

III. DUTIES AND RESPONSIBILITIES OF INTERNATIONAL
CONSULTANT CAPITAL:

International Consultant Capital shall identify its representative designated by it to

represent it in negotiating the terms of the Agreement. International Consultant

Capital representatives must include:

(1) Persons whose names are maintained on the list of names identified in its
pre-qualification documents or has such documentation to verify his
employment with International Consultant Capital and has the power to
negotiate on its behalf; and

(2) In the event that this person is unable to negotiate with the Affected
Community, any other person that International Consultant Capital may
designate, is subject to the requirements of Count one above.

International Consultant Capital shall maintain a list of community representatives
(CFDC) of Grand Gedeh County for Forest Management Contract Area “K”.

International Consultant Capital Liberia shall address the following issues, rights
and responsibilities as negotiated and agreed with the Community.

That ICC agrees to design its operations to minimize effects on traditional
practices such as taboo day, sacred sites, and the range of taboo
animals/plants, medicinal plant sites, hunting grounds, non-timber forest
products sites.

That ICC agrees that its operations protects and maintains existing water
collection points.

That ICC agrees to build two hand pumps in the affected community every
year.

That ICC agrees that its timber operations are timed to minimize disruption
to subsistence agricultural activities upon the commencement of ICC
operations.

That ICC agrees that its timber operations respect the existing cash/food
crops.

That ICC agrees to provide housing/accommodation, food, medical and
other basic social services for her workers upon the commencement of ICC
operations.

That ICC agrees to pay five thousand United States Dollars ($5000.00)
dollars every year to the CFDC for human resource capacity building for the
Page 9 of 13

citizens of the affected community. This amount will be paid on or before
December 31 of every year.

e That ICC agrees to provide first preference for employment for skilled and
unskilled locals from the affected communities upon the commencement of
ICC operations.

e That ICC agrees to build two roads in their concession areas. This road
network will commence from Quibo Town to Zammie Town. The
construction work will start in the eleventh month of the first year of ICC
operation which is 2016 and in subsequently upon the commencement of
ICC operations will built from Senewon to Ploe-Bodee

e That ICC agrees to build/maintain camps nears existing towns of affected
areas when works commence.

e That ICC agrees not to harvest palm trees for processing, bridge construction
and or export.

e That ICC agrees to allow the Community to use, free of charge, any roads
constructed and/or maintained by it; provided that such use shall not unduly
prejudice nor interfere with either party.

e That ICC agrees to allow the Community Forest Development Committee
(CFDC) representatives to verify its production when work commence in the
area.

e That ICC agrees to provide where need be timber products to community
during community development projects when operations begin in this area.

e That ICC agrees to respect the rights of its employees consistent with Labor
Laws of Liberia.

e That ICC agrees to convene quarterly meetings with the CFDC and the
Communities on the last Friday of the last month of each quarter. In addition
to quarterly meetings, the ICC shall hold emergency meetings with the
CFDC and affected community to discuss any issues affecting the
community when the need arises.

e That ICC agrees to pay $1.50 USD/cubic meter to the Community
Forestry Development Committee upon commencement of ICC
operations apart from the payment of 30% land rental ($2.50 per heatare)
to the Community benefit sharing scheme.

IV. DUTIES AND RESPONSIBILITIES OF THE AFFECTED
COMMUNITIES:

The Affected Communities shall identify their representatives elected by them to
the Community Forest Development Committee (CFDC).The CFDC is responsible

a
Page 10 of 13

(a) A Community Forestry Development Committee must consists of at least five
members who are residents of the Community or communities they represents;

(b) All members of a Community Forestry Development Committee must be freely
and fairly elected by residents of the community or communities represented by
the CFDC;

(c) Prior to the disbursement of funds, a CFDC must be incorporated under the
laws of the Republic of Liberia.

(d) A Community Forestry Development Committee must provide a means for all
residents that it represents, including women and youths and elders, to have
their views heard and considered;

(e) (e) The CFDC has receive 10% of the annual revenue to the Communities (area
and production based / fees) as compensation and shall be distributed based on
positions according to Annex 4 .

(f) (f) The 10% of the area based fee benefit will be paid directly by the National
Benefit sharing Trust Board every month but the 10% of the production/base
fee compensation shall be received at the end of the year.

(g) Prior to the disbursement of funds, a Community Forestry Development
Committee must be incorporated under the laws of the Republic and should have a
bank account at a recognized bank in Liberia.

(h) CFDC must hold a monthly meeting with the community members for briefing,
update and grievances, if any.

Gj) CFDC shall maintain a list of International Consultant Capitol representatives
for FMC “Kk”.

Code of Conduct

e The Community agreed to avoid the expansion of subsistence agriculture
activities within the Contract Area. Hence community shall promote and
encourage low land agriculture development.

e The community agreed to discourage unnecessary fire disposal and
encourage fire safe practices especially in the Contract Area;

e Existing cash crops will be identified and the company will be informed
duly by the community to not conflict with company’s harvest operation;

e Community agrees to stop pit sawing in ICC concession area.

=
and shall abide by this Social Agreement.

The Forestry Development Authority shall:

e Ensure that Forest Management Contract (FMC) “K” is authorised after
fulfilling all set requirements so that all terms and conditions of the license
are met.

e Ensure that the Operations of International Consultant Capital are in
compliance with the FMC “K” contract signed by them and the government
of Liberia.

e Make available, where need be copies of the Contract to the Parties to this
Agreement.

VI. MUTUAL AGREEMENT

IT IS MUTUALLY AGREED AND UNDERSTOOD BY AND BETWEEN THE
PARTIES THAT:

A.PRINCIPAL CONTACTS. The principal contacts for this agreement are:

International Consultant Capital Community Forest Development

Contact Committee Chairperson
MacDonald A. Wento Edward Q. Teah

Phone: 0888008200/0886856896 Phone: +231880842014
Email: Email:

macdonaldwent@yahoo.com

Forest Development Authority
Contact

Hon. Harrison S. Karnwea Sr.
Managing Director

Phone: 08865 13358/0777513358
Email:

B. It is the intent of this agreement that the parties may modify this agreement

by mutual agreement. The FDA will need to attest to its completeness prior
to any modifications going into effect. —

een ep ee tee ep Sr EYE PE OEE

a
COMMUNITY FOREST DEVELOPMENT COMMITTEE (CFDC)

FOREST MANAGEMENT CONTRACT AREA (FMC) “K”

GRAND GEDEH COUNTY, REPUBLIC OF LIBERIA

Apri/ 17,2016

NAME POSITION TOWN CONTACT SIGNATURE
Edward Teah Chairman Gbekaeh Town 088084201/0776306389
George Krajayee Co-Chairman Zarzar Town 0888446656
David Y. Borkey Secretary Duogee Town 0888334428/0777806146
Decontee Campbell Treasurer Ploe —-Podee 0886118997
David Pajibo Fin. Secretary Jarwodee 0880984532/0775705242
Jolly Neewray Chaplain Senneh-wen Town 0880624243
James Duogbayee Member Zammie Town 0880546924
James Borbor Member Chensla Town. 0880038177
James Beayon Member Whayee Town 0880074774
Patrick Williams Member Jouzon 0775127471

